Citation Nr: 1028472	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a respiratory 
disability, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The RO apparently reopened the claim and denied it on a de novo 
basis.  Nonetheless, the preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 
(Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an August 1998 decision, the Board denied service 
connection for a respiratory disorder; the appellant did not 
appeal.

2.  The evidence received since the August 1998 Board decision is 
cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1998 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a respiratory 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  See id.

A letter dated in November 2004 discussed the evidence necessary 
to reopen the Veteran's claim.  He was advised of the basis for 
the previous denial and told the meaning of new and material 
evidence.  The evidence of record was listed and the Veteran was 
told how VA would assist him.

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

An October 2006 letter discussed the evidence necessary to 
support a claim for service connection.  It listed the evidence 
of record and told the Veteran how VA would assist him.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that with 
respect to previously denied claims, until a claim is reopened, 
VA does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c).  To the 
extent that the RO reopened the claim and afforded the Veteran VA 
examinations, the Board notes the case of Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007), wherein the appellant argued that the 
Board was obligated to reopen his claim because the RO had 
arranged for an examination, and that the examination in question 
was inadequate.  In that decision, the Court held that the Board 
was not obligated to reopen a claim merely because the RO 
reopened the claim and undertook development such as obtaining a 
new examination or opinion.  Thus, although the VA examination 
conducted during this appeal did address the claim of service 
connection, the Board is not obligated to reopen the claim solely 
as a consequence of that development having been conducted.  
Furthermore, in Woehlaert, the Court also held that the adequacy 
of any such examination or opinion is moot if the Board 
determines that new and material evidence has not been presented, 
although the Board must certainly consider the results of such an 
examination or opinion as it would any evidence of record.  Thus, 
even if the VA examination was inadequate, any such inadequacies 
are moot as the Board is finding that new and material evidence 
has not been received to reopen the claim.

Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

New and Material Evidence

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

As noted, service connection was denied in an August 1998 Board 
decision.  The Board concluded that while there was sufficient 
evidence of a current respiratory disorder, there was no evidence 
of a nexus between the current disorder and service, including 
exposure to asbestos.  

In discussing the evidence of record at that time, the Board 
noted that there was no mention of pertinent complaints or 
findings in VA or private medical records prior to 1988.  
Specifically, it indicated that reports from Doctors Clinic for 
the period from May through June 1988 contain a May 14 record 
indicating that the Veteran's reported chest pain had been 
related to an inferior infarct.  A subsequent first pass study 
result raised the possibility of myocardial disease.  These 
reports contained no evidence of any respiratory disorder, to 
include exposure to asbestos.

The Board also discussed VA outpatient treatment reports for the 
period from October 1992 through April 1994, noting findings 
aortic stenosis after complaints of shortness of breath.  A 
November 1992 X-ray report indicated that the study was performed 
due to a history of asbestos exposure for many years, and 
revealed no evidence of cardiopulmonary process.  An October 1992 
report indicates the Veteran's report of asbestos exposure during 
his post service work as a carpenter.  No mention is made of any 
in-service exposure.

The Board also discussed a November 1994 VA examination report.  
The examiner recorded the Veteran's reported history, to include 
his report of exposure to asbestos primarily during the period of 
1953 to 1987 when he was employed as a carpenter.  The Veteran 
also reported a 3-month period in 1974 when he directly handled 
large sheets of asbestos blankets.  The diagnosis was history of 
asbestos exposure with reported bilateral pleural plaque, stable.  
The examiner noted that the Veteran had decreasing pulmonary 
function tests but remained essentially asymptomatic.  He 
provided no opinion suggesting that any respiratory disorder was 
related to the Veteran's service or to asbestos exposure during 
service.  The Board noted that it appeared from the medical 
evidence that the Veteran was exposed to asbestos after his 
service and that the medical examiners thought such exposure 
significant enough to report along with their findings.

The evidence of record at the time of the Board's August 1998 
decision also included the Veteran's contentions.  In a December 
1995 argument, his representative indicated that the Veteran had 
asbestos exposure in Army barracks and aboard ships.  The record 
also contained a November 1995 statement by the Veteran detailing 
his claimed exposure.

The evidence added to the record since the August 1998 decision 
includes a copy of an August 1991 letter to the Veteran from an 
attorney.  The author noted that his firm would be filing a 
lawsuit on his behalf against manufacturers they had been able to 
identify at his workplace.  

The record also currently contains reports from Alton Memorial 
Hospital showing that pulmonary function tests were conducted.

The report of a pulmonary function tests conducted at St. Louis 
University in August 2004 indicates that there was a nonspecific 
ventilatory impairment, which might be related to the Veteran's 
increased body mass index.

On VA examination in May 2007, the Veteran reported no 
significant asbestos exposure following service.  The examiner 
stated that he could find no evidence of exposure following 
service in the claims file.  He stated that pulmonary function 
testing carried out in conjunction with the examination revealed 
improvement since 2004 and that he could not conclude that 
shortness of breath was due to pleural plaques.  He stated that 
such was more likely due to deconditioning, a cardiac etiology. 
Or some other etiology rather than a pulmonary explanation.  He 
further noted that the Veteran did not work directly with 
asbestos and that being around asbestos impregnated materials 
caused little, if any risk to people.  He concluded that if the 
Veteran did in fact have pleural plaques that they were caused by 
asbestos exposure [emphasis added].

On subsequent VA examination in July 2007, the Veteran's history 
was reviewed.  The examiner noted reports of possible exposure to 
asbestos prior to, during, and following service.  Following 
testing and examination, the diagnosis was dyspnea and cough.  
The examiner indicated that a chest X-ray did not reveal any 
changes consistent with asbestosis or asbestos exposure.  She 
stated that the etiology of dyspnea was unclear, but that one of 
his medications could cause a chronic daily, irritating cough.  

In May 2009, a VA physician concluded that the Veteran's 
respiratory complaints were not related to pulmonary disease and 
that it was less likely than not that pleural plaques were 
secondary to asbestos exposure in service.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for a 
respiratory disability.  

The evidence received since the August 1998 decision does not 
include new evidence demonstrating a nexus between any current 
respiratory disability and service.  The Veteran's contentions 
and lay statements pertaining to his exposure to asbestos and the 
etiology of a current respiratory disability were of record at 
the time of the prior decision and are redundant.  Records 
showing a current respiratory disability are also redundant and 
are not material to the question of whether the disability is 
related to any disease or injury in service, to include exposure 
to asbestos.  

With respect to the VA examinations conducted after the August 
1998 decision, the Board finds that they cannot be used as the 
basis upon which to reopen the claim.  Regarding the May 2007 
examination report, the Board observes that the examiner accepted 
the Veteran's report of having no pre- or post-service exposure 
to asbestos, and concluded that if the Veteran did in fact have 
pleural plaques that they were caused by asbestos exposure.  
While this statement suggests that any currently existing pleural 
plaques are related to asbestos exposure, the Board concludes 
that it is not sufficient as the basis to reopen, in that it is 
premised on a history that is based on an inaccurate factual 
background provided by the Veteran.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  The Board is cognizant, as stated 
above, that evidence received in a claim to reopen is generally 
presumed credible under the Court's holding in Justus.  However, 
Justus does not require the Secretary to consider the patently 
incredible to be credible.  Duran.  Here, the history noted 
during May 2007 examination is completely at odds with detailed 
reports made previously by the Veteran.  For example, the Veteran 
reported in October 1992 that he had exposure to asbestos during 
his post service work as a carpenter, and in November 1994 he 
reported similar information.  In fact, at that time, it was 
explained that he had possible asbestos exposure during the 
entire period of 1953 to 1987 when he was employed as a 
carpenter, and, most significantly, he also reported a 3-month 
period in 1974 when he directly handled large sheets of asbestos 
blankets.  For this reason, the Board concludes that the history 
noted in the May 2007 statements indicating that there was no 
evidence of exposure following service is patently incredible, 
and cannot serve as the basis for reopening the claim.

Notably, the July 2007 examiner stated that there were no changes 
that were consistent with asbestosis or asbestos exposure.  
Accordingly, this report is also not sufficient as a basis for 
reopening the claim, as it does not provide evidence supportive 
of the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
(evidence that is unfavorable to a claimant is not new and 
material).

In summary, the defect existing at the time of the August 1998 
rating has not been cured, and new and material evidence for the 
purpose of reopening the claim of entitlement to a respiratory 
disability has not been received.  As such, the claim may not be 
reopened.




ORDER

New and material evidence not having been submitted, the petition 
to reopen the claim of entitlement to service connection for a 
respiratory disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


